Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
The Examiner charged with the present case has changed.  See contact information below.  
Responsive to communications entered 03/22/2022. 
Priority
This application, filed 08/21/2018, Pub. No. US 2019/0170765 A1, published 06/06/2019, is a CON of U.S. Application No. 14/714,593, filed 05/18/2015 (now abandoned), which is a CON of U.S. Application No. 12/282,046, filed 09/08/2008 (now abandoned), which is a § 371 National Stage of International Patent Application No. PCT/EP2007/001935, filed 03/07/2007, which claims foreign priority to EP 06004806.3, filed on 03/09/2006.
Status of Claims
Claims 1 and 5-11 are currently pending.  Claims 1, 6 and 7 have been amended, and Claims 2-4 have been cancelled as set forth in Applicant’s amendment filed 03/22/2022.  Claims 5 and 8-11 are withdrawn from consideration.  Claims 1, 6 and 7 are 
examined.
Withdrawn Objections/Rejections
Any objection or rejection not reiterated herein has been withdrawn.
I.	The rejections of Claims 2-4 are moot in view of Applicant’s cancellation of the claims.
II.	The objections to Claims 6 and 7 are withdrawn in view of Applicant’s amendment of the claims.
III.	The rejection of Claims 1 and 2 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bourdage et al., “Effect of double antigen bridging immunoassay format on antigen coating concentration dependence and implications for designing immunogenicity assays for monoclonal antibodies,” J. Pharm. Biomed. Analysis, 2005, vol. 39, pp. 685–690, in light of the evidence of Guo (US 20100009394 A1), Pierce (“Antibody Labeling”, 2005, retrieved from http://wolfson.huji.ac.il/purification/PDF/ affinity/PIERCE_AntibHandbook3.pdf on 9/17/2021, 21 pages), is withdrawn in view of Applicant’s amendment of the claims.
IV.	The rejection of Claims 1 and 2 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rutgeerts et al., “Efficacy and Safety of Retreatment With Anti–Tumor Necrosis Factor Antibody (Infliximab) to Maintain Remission in Crohn’s Disease,” Gastroenterology, 1999, vol. 117, pp. 761–769, in view of Harlow & Lane (Harlow, E. and Lane, D., “Antibodies: A Laboratory Manual,” 1988, Cold Spring Harbor Laboratory Press, Cold Spring Harbor, NY, pages 321 and 342-348; and in light of the evidence of Migneault et al., “Glutaraldehyde: behavior in aqueous solution, reaction with proteins, and application to enzyme crosslinking,” BioTechniques, 2004, vol. 37, pp. 790-802, and Boenisch, “IHC Staining Methods,” Fifth Edition, Chapter 1, “Antibodies”, pp. 1-9, is withdrawn in view of Applicant’s amendment of the claims.
V.	The rejection of Claim 6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bourdage et al., “Effect of double antigen bridging immunoassay format on antigen coating concentration dependence and implications for designing immunogenicity assays for monoclonal antibodies,” J. Pharm. Biomed. Analysis, 2005, vol. 39, pp. 685–690, in light of the evidence of Guo (US 20100009394 A1), Pierce (“Antibody Labeling”, 2005, retrieved from http://wolfson.huji.ac.il/purification/PDF/ affinity/PIERCE_AntibHandbook3.pdf on 9/17/2021, 21 pages); in view of Gatto-Menking et al., U.S. 2003/0108973, published 06/12/2003, is withdrawn in view of Applicant’s amendment of the claims.
Claim Rejection - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 112 that form the basis for the rejections under this section made in this Office action.
The following is a quotation of 35 U.S.C. 112(a):

(a)	IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The 112 (pre-AIA ), first paragraph rejection is modified from the previous Office action as necessitated by Applicant's amendment.
Claims 1, 6 and 7, as recited in independent Claim 1, are drawn to:

    PNG
    media_image1.png
    459
    1014
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    315
    1036
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    362
    1051
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    384
    1059
    media_image4.png
    Greyscale



At page 5 of the Remarks filed 03/22/2022, Applicant argues that:  

    PNG
    media_image5.png
    224
    1043
    media_image5.png
    Greyscale



The Examiner respectfully disagrees because Claim 1 introduces new matter relative to the parent application as it refers to the capture drug antibody as being a mixture of “a first drug antibody conjugated to a solid phase of its conjugation partner” and “a second drug antibody conjugated to the solid phase of its conjugation partner”; and similarly refers to the tracer drug antibody as being a mixture of “a first drug antibody” and “a second drug antibody”.  This introduces new concepts as it is open to the possibility that these are different antibodies (i.e., the first drug antibody could be a different antibody clone than the second drug antibody, etc.).  However, the specification and original claims of the prior-filed application only contemplate that the capture and tracer drug antibody mixtures each involve the same drug antibody (see, e.g. original Claim 1 at part I and ii), referring to “a mixture of said drug antibody comprising at least two of said drug antibodies…”).  There are no direction or blaze marks to the use of different drug antibodies to make up the first and second drug antibodies, as would be encompassed by the current claim language.
Furthermore, there is no disclosure of conjugation to “a solid phase of its conjugation partner” because the specification is limited to a method in which the antibodies in the capture drug antibody mixture are indirectly immobilized on a solid phase via conjugation to a specific binding pair member which in turn is bound to a specific binding pair member on the solid phase.  Namely, the specification discloses methods of performing separate, sequential reactions in order to conjugate a capture antibody to biotin by two different conjugation methods.  These two separately prepared antibody preparations are then mixed together, and attachment to the solid phase was accomplished using a streptavidin-containing solid phase, the biotin-streptavidin interaction permitting indirect immobilization of the antibody.
Claim 1 also introduces new matter relative to the parent application because it now suggests that there can be “a second drug antibody” within a capture drug antibody mixture, implying here a single antibody, which could be conjugated to its conjugation partner via multiple ways of conjugating or indeed by ALL of the recited ways of conjugating (“and/or”). Similarly, for the tracer drug antibody, the claim implies that a second drug antibody in the tracer drug antibody mixture could be conjugated via ALL of the recited ways of conjugating.  The claim language encompasses a single drug antibody (for both capture drug antibody and tracer drug antibody) that may be conjugated in multiple different ways, e.g. a single drug antibody conjugated to its conjugation partner via a carboxy, via a sulfhydryl, and via a phenolic functional group all on the same antibody.  While language similar to the above is found in Claim 2 (now cancelled), it has been incorporated into present Claim 1 in a different context that changes the meaning.  Unlike the language used in present Claim 1, Claim 2 does not imply that a single antibody, i.e. a “second drug antibody”, would be conjugated in multiple different ways at the same time.  In other words, while the application uses the same “and/or” language when describing the various alternatives for conjugation, when read in context this conveys that the alternatives would apply to one antibody at a time, and not all to one single antibody.  In particular, the specification and original claims of the prior-filed application 12/282,046 only describe the situation in which one has a mixture of drug antibodies that differ in the manner of conjugation.  In other words, the original specification does not imply that a single antibody could be conjugated by multiple (or by all) of the means of conjugating at the same time.  See the published application of the prior-filed application (U.S. 2009/0061466) in particular at [0004]-[0005], where it is made clear in [0004] that the mixtures involve “at least two or said drug antibodies that differ in the antibody site at which they are conjugated”.  Likewise, where the multiple ways of conjugating are discussed at [0040], the discussion here clearly indicates that one would use a mixture of multiple drug antibodies conjugated in different ways.  The prior-filed application does not describe or enable how to perform reactions in order to arrive at a single second drug antibody that is conjugated by multiple ways at the same time.  Rather, the specification only describes how to conjugate an antibody preparation in one way, and then to mix this with another antibody preparation conjugated in another way, etc.  In other words, one skilled in the art reading the original specification would at best envision that if one wanted to have three ways of conjugating, one would need a mixture of three antibody preparations that were conjugated by performing three different types of chemical conjugations.  There is no description, however, of one single antibody conjugated in three different ways at the same time, as encompassed by the present claim language reciting a second antibody that may be conjugated in many ways (“and/or”).  For example, there is no description of how to obtain a second drug antibody that is conjugated to either a conjugation partner or to a detectable label by binding a carboxy- and a sulfhydryl- and a hydroxyl and a phenolic functional group and a sugar alcohol group, as is encompassed by Claim 1.
According to MPEP 2163.06, “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  

Claims 1, 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
This rejection is modified from the previous Office action as necessitated by Applicant’s amendment.
Claim 1 recites “the capture drug antibody mixture and/or the tracer drug antibody mixture comprise the drug antibody conjugated via at least two different amino groups to their conjugation partner”.  Emphasis added.
There is insufficient antecedent basis for this limitation in the claim, because Claim 1 previously refers to “drug antibody conjugated to a solid phase of its conjugation partner” and “drug antibody conjugated to the detectable label”.  
In addition, the metes and bounds of the claim are unclear, because it is unclear from this conflicting language whether a drug antibody conjugated to a solid phase or its conjugation partner.
Claims 6 and 7 are rejected as being dependent upon the rejected Claim 1 and fail to cure its indefiniteness.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining 
obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Rutgeerts et al., “Efficacy and Safety of Retreatment with Anti–Tumor Necrosis Factor Antibody (Infliximab) to Maintain Remission in Crohn’s Disease,” Gastroenterology, 1999, vol. 117, pp. 761–769 (PTO-892 mailed 09/22/2021), in view of Pierce, “Antibody Labeling”, 2005, retrieved from http://wolfson.huji.ac.il/purification/ PDF/affinity/PIERCE_AntibHandbook3.pdf on 9/17/2021, 21 pages (PTO-892 mailed 09/22/2021); Hoesel et al., “Development and evaluation of a new ELISA for the detection and quantification of antierythropoietin antibodies in human sera,” J. Immunol. Methods, 2004, vol. 294, pp. 101–110 (PTO-892 mailed 09/22/2021); Rodwell et al., U.S. 4,671,958, issued 06/09/1987 (PTO-892 mailed 09/22/2021); and Gatto-Menking et al., U.S. 2003/0108973, published 06/12/2003 (PTO-892 mailed 09/22/2021). 
This rejection is modified from the previous Office action as necessitated by Applicant’s amendment.
Rutgeerts et al. teach a method for the immunological determination of an antibody against a drug antibody (in this case, the drug antibody infliximab) in a serum sample using a double antigen enzyme immunoassay.  The immunoassay uses infliximab (drug antibody) labeled with biotin as a capture drug antibody, immobilized on microwells coated with streptavidin (thereby reading on a capture antibody conjugated to a conjugation partner and ultimately to a solid phase).  Furthermore, Rutgeerts et al. teach horseradish peroxidase-labeled infliximab (drug antibody), thereby reading on a tracer drug antibody conjugated to a detectable label.  See especially the abstract and page 763, right column.  Rutgeerts et al. further teach that synthesis of the biotin/infliximab conjugate was such that biotin was “randomly attached to 1 primary amine of each infliximab molecule, thus providing a net presentation of all potential epitopes” (abstract and page 763, especially the last paragraph).  Thus, the reference teaches i) the capture antibody is a mixture of drug antibody comprising at least two of said drug antibodies that differ in the antibody site at which they are conjugated to the solid phase, since different primary amines (i.e. amino groups, per elected species) of each infliximab molecule were biotinylated.  As evidenced by Pierce, primary amines (-NH2) are found on lysine residues and the N-terminus; these are abundant and distributed over the entire antibody.  See page 50.  Thus, there is a strong scientific basis to suggest that Rutgeerts et al.’s capture drug antibody is inherently conjugated via at least two of different primary amines (i.e., amino groups) to its conjugation partner biotin.
The teachings of Rutgeerts et al. differ from the claimed invention in that the reference while teaching horseradish peroxidase-labeled infliximab (tracer drug antibody), is silent as to whether ii) the tracer drug antibody is a mixture comprising at least two drug antibodies that differ in the antibody site at which they are conjugated to the detectable label.  Rutgeerts et al. do not provide details with regard to how infliximab was conjugated to the horseradish peroxidase enzyme label.
Additionally, Rutgeerts et al. do not specifically teach the elected species of the combination of coupling via amino groups and carbohydrates, for both capture drug antibody and tracer drug antibody.
Hoesel et al. also relates to double antigen sandwich immunoassay methods (i.e., double antigen bridging immunoassay) for detecting anti-drug antibodies analogous to those set forth in Rutgeerts et al. (in this case, antibodies against the drug EPO rather than the drug antibody infliximab).  Hoesel et al. similarly teach using the antigen (in this case, EPO rather than infliximab) as both a capture and tracer reagent in order to detect antibodies specific to the drug.  See especially the abstract, Figure 1, and section 2.2.4.
Hoesel et al. also teach immobilizing their capture reagent via biotin-streptavidin interaction, in which the capture reagent is linked to biotin and thereby immobilized on a streptavidin-containing solid phase (see especially sections 2.1 and 2.2.1).  However, the reference teaches that biotin was linked to the drug in two different ways: one derivative was prepared by coupling biotin to amino groups (which would necessarily involve N-terminal amino groups and -amino groups of lysines) of rhEPO, using biotin-q-aminocaproic acid-N-hydroxy-succinimide ester (rhEPO-Bi-XNHS).  The other derivative was prepared using biotin-q-aminocaproic acid-hydrazine to link the biotin to carbohydrate groups of rhEPO (rhEPO-Bi-X-H).  The reference further teaches that both of these conjugation methods were done according to standard protocols, and a mixture of biotinylated reagent obtained from each method then used for coating of streptavidin solid phase.  See sections 2.2.1, 2.2.4, and 3.1.  Hoesel et al. teach that this approach (of using a mixture of two different biotinylated drug reagents prepared by two different conjugation methods) was taken in order to provide as much accessibility of the 
drug at the solid phase surface as possible.  Section 3.1, second paragraph.
Although Hoesel et al. exemplifies this combination of amino and carbohydrate coupling for the glycoprotein rhEPO, Rutgeerts et al. in their double antigen sandwich immunoassay use two antibodies for the capture and tracer; and it was known that antibodies are also glycoproteins capable of being conjugated via their carbohydrate moieties.  See Rodwell et al. at col. 3, line 59 to col. 4, line 66.  Rodwell et al. here describe the carbohydrate side chains of the antibody can be reacted with linkers using hydrazine, analogous to the coupling techniques of Hoesel et al. at 2.2.1.
It would have been obvious to arrive at the claimed invention by immobilizing the capture infliximab antibody of Rutgeerts et al. using the known immobilization techniques of Hoesel et al. in order to ensure that the capture antibody is accessible for binding on the solid phase.  In particular, instead of using one method to prepare biotinylated antibody when preparing the capture reagent, it would have been obvious to use two different conjugation methods to biotinylate the infliximab, namely amino group coupling and carbohydrate group coupling, and to subsequently mix the two preparations together to coat the streptavidin solid phase. 
As Rutgeerts et al. also express the desirability of ensuring that all epitopes are presented on the solid phase, it would have been obvious to apply the known technique of using a mixture of two different biotinylated capture reagents prepared by two different conjugation methods, since Hoesel et al. indicate that this technique provides as much accessibility of the drug at the solid phase surface as possible.
Applying the known techniques of Hoesel et al. when preparing the biotinylated infliximab of Rutgeerts et al. for coating the streptavidin solid phase therefore would result in a capture drug antibody mixture as claimed, in that Hoesel et al. teach coupling biotin to amino groups (i.e., involve N-terminal amino groups and -amino groups of lysines) as well as coupling of biotin to carbohydrate groups (which would necessarily occur via the carbohydrate alcohol groups).
With respect to the recitation that the tracer drug antibody, as above Rutgeerts et al. is silent as to the method used to prepare their horseradish peroxidase-labeled infliximab.
However, it would have been obvious to likewise employ a tracer drug antibody that is a mixture of first and second drug antibodies conjugated to horseradish peroxidase in different ways, specifically by amino and carbohydrate coupling, by applying the known technique of Hoesel et al. as above in order to similarly improve the tracer drug antibody by ensuring that epitopes of the drug antibody are accessible for binding in the assay.  In other words, Hoesel et al. taught that their technique of using a mixture of differently-conjugated preparations of the antibody was useful in ensuring that the antibody epitopes were accessible for binding.  As the tracer antibody also participates in binding during the assay, one skilled in the art would have found it obvious to apply this known technique to the tracer antibody as well, so as to ensure that tracer antibody epitopes were also fully available for binding.
One skilled in the art would have had a reasonable expectation of success in combining amino and carbohydrate coupling in this manner since antibodies were known to be capable of undergoing both amino coupling (as shown in both Rutgeerts et al. and Hoesel et al.) as well as carbohydrate coupling (as shown in Rodwell et al.).
With respect to Claim 7, Hoesel et al. exemplify a mixture of amino-labeled and carbohydrate-labeled conjugates in a ratio of 2:3, which falls within the claimed range (see section 2.2.1).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05. Absent evidence of criticality for the currently claimed range, it would have been obvious to arrive at the claimed invention by mixing the conjugates in ratios such as the 2:3 ratio exemplified by Hoesel et al.

With respect to Claim 6, Rutgeerts et al. and Hoesel et al. are silent as to the particular ratio of capture drug antibody to tracer drug antibody.
However, Gatto-Menking et al. also relates to sandwich immunoassay methods that use capture and tracer (“reporter”) antibodies, and teaches that the capture antibody and reporter antibody can be provided in equimolar amounts (i.e., ratio of 1:1, which falls within the claimed range; equimolar denoting molecular weight-independent units).  See [0055].  Furthermore, Gatto-Menking et al. teach that the exact ratio can be varied depending on factors such as the type of signal relied upon and other variations of the assay conditions.  Determination of the optimum ratio of the capture antibody to the reporter antibody for any given set of conditions is within the skill of the average artisan.  
The teachings of Gatto-Menking et al. indicate that the ratio of capture and tracer antibody used in a sandwich immunoassay was recognized in the prior art to be a result-effective variable, and further that determination of the optimum ratio was well within the skill of the ordinary artisan.  Moreover, Gatto-Menking et al. teach a ratio falling within the claimed range.  Absent evidence of criticality, therefore, it would have been obvious to one of ordinary skill in the art to arrive at antibody ratios within the claimed ranges out of the course of routine optimization, given the general desire of artisans to improve upon what is already known.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 8,530,176 B2 (PTO-892 mailed 09/22/2021), in view of Hoesel et al., “Development and evaluation of a new ELISA for the detection and quantification of antierythropoietin antibodies in human sera,” J. Immunol. Methods, 2004, vol. 294, pp. 101–110 (PTO-892 mailed 09/22/2021); and Rodwell et al., U.S. 4,671,958, issued 06/09/1987 (PTO-892 mailed 09/22/2021).
This rejection is modified from the previous Office action as necessitated by Applicant’s amendment.
U.S. Patent No. 8,530,176 recites a method for determining an antibody against a drug antibody present in a sample using an immunoassay, which may be a double antigen bridging immunoassay comprising a capture drug antibody and a tracer drug antibody.  See especially Claims 1-3.
U.S. Patent No. 8,530,176 differs from the instant claims in that it fails to specify details regarding how the capture and tracer drug antibodies are conjugated.  As such, the reference patent does not recite that the capture drug antibody is a mixture comprising first and second drug antibodies conjugated in different ways; or that the tracer drug antibody is likewise a mixture comprising first and second drug antibodies conjugated in different ways.
The teachings of Hoesel et al. and Rodwell et al. are discussed in the 103(a) rejection above and incorporated herein in its entirety.
It would have been obvious to apply the known techniques of Hoesel et al. of using a mixture of conjugates in order to conjugate the capture drug antibody to the solid phase, as well as to conjugate the tracer drug antibody to the detectable label, as a way to ensure antibody epitopes were available for binding during the immunoassay.  For example, in regards to the capture antibody, it would have been obvious to prepare a mixture of biotinylated capture antibodies linked by amino and carbohydrate groups for coating the solid phase, because Hoesel et al. taught that this approach provides as much accessibility of the capture reagent as possible. 
Furthermore, it would have been obvious to also conjugate the tracer drug antibody of U.S. Patent No. 8,530,176 to the detectable label by applying the known techniques of Hoesel et al. of using a mixture of antibodies conjugated in different ways, namely amino and carbohydrate coupling, in order to similarly assure that the antibody epitopes of the tracer epitope would also be accessible and fully available for binding.  As the tracer antibody also participates in binding during the assay, one skilled in the art would have found it obvious to apply this known technique to the tracer antibody as well, so as to 
ensure that tracer antibody epitopes were also fully available for binding.
In summary, it would have been obvious to apply the known techniques of Hoesel et al. of combining amino and carbohydrate coupling, for both the capture and tracer drug antibody, in order to improve the similar immunoassay techniques of the reference patent, namely for the goal of assuring that all antibody epitopes would be available for binding during the immunoassay.
One skilled in the art would have had a reasonable expectation of success in combining amino and carbohydrate coupling in this manner since antibodies were known to be capable of undergoing both amino coupling (as shown in Hoesel et al.) as well as carbohydrate coupling (as shown in Rodwell et al.).
With respect to Claim 7, Hoesel et al. exemplify a mixture of amino-labeled and carbohydrate-labeled conjugates in a ratio of 2:3, which falls within the claimed range (see section 2.2.1).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05. Absent evidence of criticality for the currently claimed range, it would have been obvious to arrive at the claimed invention by mixing the conjugates in ratios such as the 2:3 ratio exemplified by Hoesel et al.

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-4 of U.S. Patent No. 8,227,195 B2 (PTO-892 mailed 09/22/2021), in view of Hoesel et al., “Development and evaluation of a new ELISA for the detection and quantification of antierythropoietin antibodies in human sera,” J. Immunol. Methods, 2004, vol. 294, pp. 101–110 (PTO-892 mailed 09/22/2021); and Rodwell et al., U.S. 4,671,958, issued 06/09/1987 (PTO-892 mailed 09/22/2021).
This rejection is modified from the previous Office action as necessitated by Applicant’s amendment.
U.S. Patent No. 8,227,195 claims a method for determining an antibody against a drug antibody present in a sample using an immunoassay, using a capture drug antibody conjugated to a solid phase and a tracer drug antibody conjugated to a detectable label. See especially Claims 1-3.
U.S. Patent No. 8,227,195 differs from the instant claims in that it fails to specify details regarding how the capture and tracer drug antibodies are conjugated. As such, the reference patent does not recite that the capture drug antibody is a mixture comprising first and second drug antibodies conjugated in different ways; or that the tracer drug antibody is likewise a mixture comprising first and second drug antibodies conjugated in different ways.
The teachings of Hoesel et al. and Rodwell et al. are discussed in the 103(a) rejection above and incorporated herein in its entirety.
It would have been obvious to apply the known techniques of Hoesel et al. of using a mixture of conjugates in order to conjugate the capture drug antibody to the solid phase, as well as to conjugate the tracer drug antibody to the detectable label, as a way to ensure antibody epitopes were available for binding during the immunoassay.  
One skilled in the art would have had a reasonable expectation of success in combining amino and carbohydrate coupling in this manner since antibodies were known to be capable of undergoing both amino coupling (as shown in Hoesel et al.) as well as carbohydrate coupling (as shown in Rodwell et al.).
With respect to Claim 7, Hoesel et al. exemplify a mixture of amino-labeled and carbohydrate-labeled conjugates in a ratio of 2:3, which falls within the claimed range (see section 2.2.1).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05. Absent evidence of criticality for the currently claimed range, it would have been obvious to arrive at the claimed invention by mixing the conjugates in ratios such as the 2:3 ratio exemplified by Hoesel et al.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 8,530,176 B2 (PTO-892 mailed 09/22/2021), in view of Hoesel et al., “Development and evaluation of a new ELISA for the detection and quantification of antierythropoietin antibodies in human sera,” J. Immunol. Methods, 2004, vol. 294, pp. 101–110 (PTO-892 mailed 09/22/2021); and Rodwell et al., U.S. 4,671,958, issued 06/09/1987 (PTO-892 mailed 09/22/2021), as applied to Claim 1 above, and further in view of Gatto-Menking et al., U.S. 2003/0108973, published 06/12/2003 (PTO-892 mailed 09/22/2021); or, in the alternative, as being unpatentable over Claims 1-4 of U.S. Patent No. 8,227,195 B2 (PTO-892 mailed 09/22/2021), in view of Hoesel et al., “Development and evaluation of a new ELISA for the detection and quantification of antierythropoietin antibodies in human sera,” J. Immunol. Methods, 2004, vol. 294, pp. 101–110 (PTO-892 mailed 09/22/2021); and Rodwell et al., U.S. 4,671,958, issued 06/09/1987 (PTO-892 mailed 09/22/2021), as applied to Claim 1 above, and further in view of Gatto-Menking et al., U.S. 2003/0108973, published 06/12/2003 (PTO-892 mailed 09/22/2021).
This rejection is modified from the previous Office action as necessitated by Applicant’s amendment.
The reference patents are as discussed in detail above, but are silent as to the particular ratio of capture drug antibody to tracer drug antibody.
Gatto-Menking et al., as discussed in further detail in the 103(a) rejection above, teach that determination of the optimum ratio of capture and tracer antibody used in a sandwich immunoassay was well within the skill of the ordinary artisan.  Moreover, Gatto-Menking et al. teach a ratio falling within the claimed range.  Absent evidence of criticality, therefore, it would have been obvious to one of ordinary skill in the art to arrive at antibody ratios within the claimed ranges out of the course of routine optimization, given the general desire of artisans to improve upon what is already known.

Claims 1, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 11,340,234 B2, issued 05/24/2022 from Application No. 15/587,730; in view of Hoesel et al., “Development and evaluation of a new ELISA for the detection and quantification of antierythropoietin antibodies in human sera,” J. Immunol. Methods, 2004, vol. 294, pp. 101–110 (PTO-892 mailed 09/22/2021); Rodwell et al., U.S. 4,671,958, issued 06/09/1987 (PTO-892 mailed 09/22/2021); and Gatto-Menking et al., U.S. 2003/0108973, published 06/12/2003 (PTO-892 mailed 09/22/2021).
This rejection is modified from the previous Office action as necessitated by Applicant’s amendment and issue of U.S. Patent No. 11,340,234 B2 from Application 
No. 15/587,730.
U.S. Patent No. 11,340,234 claims a method for the detection of anti-drug antibodies (ADA) by immunoassay methods that employ a drug antibody immobilized on a solid phase (i.e., capture drug antibody) as well as a detectably labeled drug antibody (i.e., tracer drug antibody).  See especially Claims 2-8.
U.S. Patent No. 11,340,234 differs from the claimed invention in that it fails to recite that the capture drug antibody is a mixture comprising first and second drug antibodies conjugated in different ways; or that the tracer drug antibody is likewise a mixture comprising first and second drug antibodies conjugated in different ways, as recited in Claim 7, and U.S. Patent No. 11,340,234 is silent as to the particular ratio of capture drug antibody to tracer drug antibody, as recited in Claim 6.
The teachings of Hoesel et al., Rodwell et al. and Gatto-Menking et al. are discussed in the 103(a) rejection above and incorporated herein in its entirety.
It would have been obvious to apply the known techniques of Hoesel et al. of using a mixture of conjugates in order to conjugate the capture drug antibody to the solid phase, as well as to conjugate the tracer drug antibody to the detectable label, as a way to ensure antibody epitopes were available for binding during the immunoassay.  
One skilled in the art would have had a reasonable expectation of success in combining amino and carbohydrate coupling in this manner since antibodies were known to be capable of undergoing both amino coupling (as shown in Hoesel et al.) as well as carbohydrate coupling (as shown in Rodwell et al.).
With respect to Claim 7, Hoesel et al. exemplify a mixture of amino-labeled and carbohydrate-labeled conjugates in a ratio of 2:3, which falls within the claimed range (see section 2.2.1).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  See MPEP 2144.05. Absent evidence of criticality for the currently claimed range, it would have been obvious to arrive at the claimed invention by mixing the conjugates in ratios such as the 2:3 ratio exemplified by Hoesel et al.
With respect to Claim 6, Gatto-Menking et al. teach that determination of the optimum ratio of capture and tracer antibody used in a sandwich immunoassay was well within the skill of the ordinary artisan.  Moreover, Gatto-Menking et al. teach a ratio falling within the claimed range.  Absent evidence of criticality, therefore, it would have been obvious to one of ordinary skill in the art to arrive at antibody ratios within the claimed ranges out of the course of routine optimization, given the general desire of artisans to improve upon what is already known.
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 112
At page 5 of the Remarks, Applicant argues that:

    PNG
    media_image6.png
    126
    1042
    media_image6.png
    Greyscale



The Examiner respectfully disagrees because Applicant's amendment necessitated the new ground(s) of the 112, first and second paragraph, rejections as presented in this Office action.
Claim Rejections - 35 USC § 103
At page 6 of the Remarks, Applicant argues that:

    PNG
    media_image7.png
    509
    1049
    media_image7.png
    Greyscale



The Examiner respectfully disagrees for the following reasons.
First, Applicant did not discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
Second, in response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Third, Applicant’s argument is undermined by the fact that Applicant's invention, as set forth in the instant claims, constitutes new matter not supported by the application as filed.
Double Patenting
At page 6 of the Remarks, Applicant argues that:

    PNG
    media_image8.png
    172
    1040
    media_image8.png
    Greyscale



The Examiner respectfully disagrees because, according to MPEP § 804 I.B.1, complete response to a nonstatutory double patenting rejection is either a reply by Applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action:
“A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. 

As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995.”  Emphasis added. 


Accordingly, the rejections of the claims are maintained.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALINA M YAKOVLEVA whose telephone number is (571)270-3282.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on (571)272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA M. YAKOVLEVA/Primary Examiner, Art Unit 1641